COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                      MEMORANDUM ORDER

Appellate case name:      Bradley Ray McClintock v. The State of Texas

Appellate case number:    01-11-00572-CR

Trial court case number: 1280089

Trial court:              182nd District Court of Harris County


        The Court of Criminal Appeals has remanded this case to this court for consideration of
“whether the good-faith exception to the exclusionary rule” applies. McClintock v. State, No.
PD-0925-13, 2014 WL 4843959, at *1 (Tex. Crim. App. Oct. 1, 2014). Because the parties have
not briefed this issue in this court, we order the parties to submit supplemental briefing on the
issue of whether the good-faith exception to the exclusionary rule applies. See id. at *4 (“Neither
party mentioned the good-faith exception to the exclusionary rule in their briefs on direct
appeal.”).
       The appellant’s supplemental brief is due 30 days after the date of this order, the State’s
supplemental brief is due 30 days after the date the appellant’s brief is filed, and the appellant’s
supplemental reply brief, if any, is due 20 days after the date the State’s brief is filed. See TEX.
R. APP. P. 38.6.


       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually       Acting for the Court


Date: November 3, 2014